DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,8,14,19,20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Nakamura (US 20080035263) teach that the a tire for a two-wheeled automotive vehicle, the tire comprising:  5a tread forming a tread surface (Figure 1, [0017]); a band disposed inward of the tread in a radial direction (Figure 1, [0029], belt layer/band-3); and a belt disposed between the tread and the band in the radial direction, wherein 10the tread includes a center region disposed at a center in an axial direction (Figure 1, [0030] belt layers 4a-4b are disposed between band-3 and the tread in the radial direction, Figure 2, shows the tread center region -C), and a shoulder region disposed on an outer side in the axial direction (Figure 2 shows the shoulder region –S disposed on the outer side of the center region-C), the band includes a band cord, and the band cord is helically wound and extends in a circumferential direction ([0029]). Nakamura also teaches the belt includes a pair of belt layers spaced from each other over a distance D in the axial direction, and first belt layer is disposed on a first lateral side 30of the equator plane in the axial direction, and the second belt layer is disposed on a second lateral side of the equator plane in the axial direction (Figure 1, 4a and 4b separated by a fixed distance and are disposed on both sides to the equator plane). Further, Nakamura discloses the distance D between 4a and 4b is less than a width Wc of the center region (Figure 2). 
Nakamura discloses each of the first and second belt layers 4a and 4b include belt cords are formed by arranging multiple cord extending obliquely with respect to the equatorial plane ([0029]-[0030]), which preferably have inclined angle of 20-80 degrees with respect to the equatorial plane of the tire ([0032]) which is a broader range than that in the instant claim. However, Nakamura fails to disclose that the belt cords of the first and second belt layers have a belt cord number density Ec in the center region that is less than the belt cord number density Es in the shoulder region which is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Tochiki US 20180056721.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741